Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The previous Office letter of April 15, 2021 is hereby vacated. The Office letter of April 15, 2021 erroneously included a Form PTOL-326 indicating claims 1-11 as rejected and setting forth a shortened statutory period for reply. Below find a communication concerning the status of the application claims. Claims 1-18 are presently pending with claims 1-11 allowed and claims 12-18 withdrawn from consideration as to the merits. The period for responding to the instant Office communication has been set forth below. Extensions of time under 37 CFR 1.136(a) will not be permitted.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of the Group I invention to a method for producing a ceiling element in the reply filed on January 04, 2021 is acknowledged.  The traversal is on the ground(s) that 1) the inventions of Group I and II share a special technical feature in that both Inventions I and II require “two ceiling supports such that the ceiling formwork frame is arranged in an intermediate position inclined downwards from the first end region in a direction of a second end region,” and “a lost ceiling panel on the 2) that the examiner has not provided any reference which show the shared special technical feature do not make a contribution over the prior art.  This is not found persuasive because 1) “two ceiling supports such that the ceiling formwork frame is arranged in an intermediate position inclined downwards from the first end region in a direction of a second end region” is not a special technical feature of the Group II invention. The Group II invention to a ceiling formwork does not have or require “the ceiling formwork frame is arranged in an intermediate position inclined downwards from the first end region in a direction of a second end region” nor “a lost ceiling panel on the ceiling formwork frame.” (The term “lost ceiling panel” does not define anything more than a panel in the claim to a ceiling formwork nor in the claim to a method of producing a ceiling). Thus, 2) no reference need be provided to show that a shared special technical feature do not make a contribution over the prior art. Otherwise, as is illustrated in the art cited on the attached PTO-892, (as well as on PTO/SB/08a submitted by Applicant), a formwork with two ceiling supports and a formwork frame with panel thereon is known in the art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 04, 2021.

Allowable Subject Matter
Claims 1-11 are allowed.

This application is in condition for allowance except for the presence of claims 12-18 directed to an invention non-elected with traverse in the reply filed on January 04, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    





















MS
April 14, 2021